DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/908,266, filed on 28 January 2016.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: c (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, “its inlet and its outlet” should be “an inlet and an outlet.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The record must be clear so that the public will have notice as to the patentee’s scope of protection when the patent issues. If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled. Limitations and examples in the specification do not generally limit what is covered by the claims. See MPEP 2164.08.
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 

(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claim 27, the limitation “transporting a medium out of the container via a first flow path and the pressure tank via a second flow path into a receiving funnel when the pressure tank is connected to an inlet of the pump” lacks enablement in the instant specification. 
The instant disclosure details several embodiments of valves and configurations for a breast pump device that is primarily concerned with providing a pump that is cost-effective, small, and meets the needs for delivering adequate vacuum by using a pressure tank to decrease the pressure in the pump system more than would normally be possible without the pressure tank (pages 3-4 of the instant specification). All discussion regarding the “container” or milk reservoir (29; Fig. 7) is concerned with transporting milk into the container and air out of the container (page 14, instant specification). Based on the method described on page 14 of the instant specification, the medium can be interpreted as air and the first flow path can be interpreted as the path between the inlet and the container. Regarding the second flow path, the instant specification discusses the different connections between the pressure tank and the inlet or outlet of the pump but fails to disclose when the pressure tank may be connected to “a receiving funnel” at the same time as when the medium is transported out of the container. In addition, it is unclear if the medium (interpreted as air) can be transported out of the pressure tank and into the receiving funnel in the arrangement disclosed by the instant disclosure when the pressure tank is connected to the inlet. The level of one of ordinary skill in the art, the level of predictability in the art, and the amount of directed provided by the inventor (Wands factors D, E, and F) are insufficient for enabling one of ordinary skill to perform the method of claim 27 because it is unclear how one of ordinary skill would be able to perform a step of “transporting a medium out of the container via a first flow path and the pressure tank via a second flow path into a receiving funnel when the pressure tank is connected to an inlet of the pump” (emphasis added) as required. Claim 27 is therefore rejected for failing to enable the scope of the claimed method. Claims 28 and 29 are rejected for incorporating the above limitations due to their respective dependencies on claim 27 and because they fail to rectify the enablement issues above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, 13, 17-20, 22-23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10-14 of U.S. Patent No. 10,449,273. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claims are anticipated by the patent claims as follows:
Instant claims
Patent claims
1. An apparatus for evacuating a collection container, comprising: 

a pump arranged to generate a decrease of pressure between its inlet and its outlet; 

the collection container arranged to store a medium to be transported into an atmosphere through a first flow path; 




a pressure tank arranged to store the medium to be transported from the pressure tank into the atmosphere through a second flow path; 

wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank; 

the apparatus further comprising: 

a directional control valve for switching the pressure tank to either the inlet or the outlet of the pump, 

the pump arranged to transport the medium out of both the collection container and the pressure tank into the atmosphere when the pressure tank is connected to the pump inlet; and 




wherein the directional control valve is configured to switch the pressure tank from the inlet to the outlet of the pump when a predefined criterion is fulfilled.


Note: the interpreted “predefined criterion” of the patent claim is “when the pressure in the pressure tank is determined to be below a predefined threshold”


Note: the patent claims are being interpreted in the following way – if an element is “configured to” be able to do an action in the patent claims, it would be obvious to a person of ordinary skill that said element must be arranged in a way as to be configured to do said action. As such, all instances in the patent claims reciting “configured to” language will be interpreted as being equivalent to the instant “arranged to/for” claim language
1. An apparatus for evacuating a collection container, comprising: 

a vacuum pump for generating a decrease of pressure between an inlet and an outlet; 

the collection container collecting a first medium to be transported into a reservoir through a first flow path; (Note: the medium is functionally claimed and is fully capable of being a medium to be transported into an atmosphere instead of a reservoir)

a pressure tank storing a second medium to be transported from the pressure tank into an atmosphere through a second flow path; 

wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the vacuum pump will be able to evacuate to a deeper vacuum in the container than would otherwise be achievable without the assistance of the pressure tank; and 



a directional control valve arranged to switch the pressure tank to one of the inlet or the outlet of the vacuum pump, 

wherein the vacuum pump is configured to transport the first medium out of the container and the second medium out of the pressure tank into the atmosphere while the pressure tank is connected to the inlet of the pump via the directional control valve; 

wherein the directional control valve is arranged to switch the pressure tank from the inlet to the outlet of the pump thereby completing the second flow path when the pressure in the pressure tank is determined to be below a predefined threshold, and 




wherein the predefined threshold is dependent on a characteristic of the pump.
1. An apparatus for evacuating a collection container, comprising: 

a pump arranged to generate a decrease of pressure between its inlet and its outlet; 

the collection container arranged to store a medium to be transported into an atmosphere through a first flow path; 




a pressure tank arranged to store the medium to be transported from the pressure tank into the atmosphere through a second flow path; 

wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank; 

the apparatus further comprising: 

a directional control valve for switching the pressure tank to either the inlet or the outlet of the pump, 




the pump arranged to transport the medium out of both the collection container and the pressure tank into the atmosphere when the pressure tank is connected to the pump inlet; and 



wherein the directional control valve is configured to switch the pressure tank from the inlet to the outlet of the pump when a predefined criterion is fulfilled.

20. The apparatus according to claim 1, wherein 

the predefined criterion is a throughput level of the vacuum pump being below a predefined throughput.
15. An apparatus for evacuating a system, the system comprising: 

a vacuum pump for generating a decrease of pressure between an inlet and an outlet; 

a collection container collecting a first medium to be transported into a reservoir through a first flow path; 
(Note: the medium is functionally claimed and is fully capable of being a medium to be transported into an atmosphere instead of a reservoir)

a pressure tank storing a second medium to be transported from the pressure tank into the atmosphere through a second flow path; 

wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the vacuum pump will be able to evacuate to a deeper vacuum in the container of the system than would otherwise be achievable without the assistance of the pressure tank; and 


a directional control valve arranged to switch the pressure tank to one of the inlet or the outlet of the vacuum pump, 

a throughput sensor arranged to determine a throughput on the vacuum pump; 

wherein the vacuum pump is configured to transport the first medium out of the container and the second medium out of the pressure tank into the reservoir while the pressure tank is connected to the inlet via the directional control valve, 

wherein the directional control valve is arranged to switch the pressure tank from the inlet to the outlet of the pump 




in response to the throughput sensor detecting a throughput of the vacuum pump to be below a predefined throughput.
22. The apparatus according to claim 1, 




wherein the predefined criterion is a pressure in the pressure tank being below a predefined pressure threshold, 

wherein the predefined pressure threshold is dependent on a characteristic of the pump.
1. … wherein the directional control valve is arranged to switch the pressure tank from the inlet to the outlet of the pump thereby completing the second flow path 

when the pressure in the pressure tank is determined to be below a predefined threshold, and 

wherein the predefined threshold is dependent on a characteristic of the pump.
23. A breast pump device comprising: 






an apparatus comprising: 


a pump coupled to the collection chamber at an inlet of the pump and arranged to generate a decrease of pressure between its inlet and its outlet; 

the collection container arranged to store a first medium to be transported via the pump into an atmosphere through a first flow path; 




a pressure tank arranged to preserve an applied pressure value (see the next limitation) and arranged to store a second medium to be transported from the pressure tank into the atmosphere through a second flow path; 

wherein the pressure tank is arranged to preserve said applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank; 


the apparatus further comprising: 

a receiving funnel coupled to the collection chamber for receiving a breast of a woman; and


a milk reservoir for collecting milk. 


a directional control valve for switching the pressure tank to either the inlet or the outlet of the pump, 

the pump arranged to transport the first medium out of the collection container and the second medium out of the pressure tank into the receiving funnel when the pressure tank is connected to the pump inlet; and 


wherein the directional control valve is configured to switch the pressure tank from the inlet to the outlet of the pump when a predefined criterion is fulfilled.

Note: the interpreted “predefined criterion” of the patent claim is “when the pressure in the pressure tank is determined to be below a predefined threshold”
14. A breast pump device comprising the apparatus according to claim 1 

wherein the collection container is a receiving funnel for receiving a breast of a woman and the reservoir is a milk reservoir for collecting milk.

1. An apparatus for evacuating a collection container, comprising: 

a vacuum pump for generating a decrease of pressure between an inlet and an outlet; 



the collection container collecting a first medium to be transported into a reservoir through a first flow path; 
(Note: the medium is functionally claimed and is fully capable of being a medium to be transported into an atmosphere instead of a reservoir)

a pressure tank storing a second medium to be transported from the pressure tank into an atmosphere through a second flow path; 



wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the vacuum pump will be able to evacuate to a deeper vacuum in the container than would otherwise be achievable without the assistance of the pressure tank; and 




From claim 14: wherein the collection container is a receiving funnel for receiving a breast of a woman

From claim 14: the reservoir is a milk reservoir for collecting milk

a directional control valve arranged to switch the pressure tank to one of the inlet or the outlet of the vacuum pump, 

wherein the vacuum pump is configured to transport the first medium out of the container and the second medium out of the pressure tank into the atmosphere while the pressure tank is connected to the inlet of the pump via the directional control valve; 

wherein the directional control valve is arranged to switch the pressure tank from the inlet to the outlet of the pump thereby completing the second flow path 

when the pressure in the pressure tank is determined to be below a predefined threshold, and wherein the predefined threshold is dependent on a characteristic of the pump.
26. The apparatus according to claim 1, wherein 



the predefined criterion is a pressure in the pressure tank being below a predefined pressure threshold, 

wherein the predefined pressure threshold is dependent on a characteristic of the pump.
1. … wherein the directional control valve is arranged to switch the pressure tank from the inlet to the outlet of the pump thereby completing the second flow path 

when the pressure in the pressure tank is determined to be below a predefined threshold, and 

wherein the predefined threshold is dependent on a characteristic of the pump.


Instant claims
2
3
4
8
9
10
11
13
17
18
19
Patent claims
2
3
4
5
7
7
8
10
11
12
13


Claims 5, 6, 12, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, and 19 of U.S. Patent No. 10,449,273 in view of Morton et al (US 2003/0073951) and Weniger (US 2004/0087898). 
Regarding claim 5, the patent claims teaches the apparatus according to claim 4 but is silent regarding “the directional control valve is an electrically operated valve.” However, patent claim 12 teaches that the directional control valve is “an electrically or mechanically operated valve,” which means the directional control valve can be an electrically operated valve. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the valve of patent claim 4 to be an electrically operated valve as taught by patent claim 12 in order to provide sufficient structure to operate the valve as needed during use of the pump. 
Regarding claim 6, the patent claims teaches the apparatus according to claim 4 but is silent regarding “the directional control valve is a mechanically operated valve to allow an operator to manually switch the pressure tank from the inlet to the outlet of the pump.” Patent claim 4 already discloses that “the directional control valve is configured to switch the pressure tank from the inlet to the outlet of the pump” (patent claim 4) but does not disclose that the valve is manually operated or manually switchable. However, patent claim 12 teaches that the directional control valve is “an electrically or mechanically operated valve,” which means the directional control valve can be mechanically operated and would therefore allow an operator to manually switch the valve as intended. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the valve of patent claim 4 to be an mechanically operated valve as taught by patent claim 12 in order to provide sufficient structure to operate the valve as needed during use of the pump.
Regarding claim 12, the patent claims teaches the apparatus according to claim 1 but is silent regarding “the pump is an electrical pump controllable by one of a processor or a direct user interface.” However, patent claim 9 teaches that “the pump is an electric pump or a mechanical pump.” In addition, Morton teaches a medical pump, thus being in the same field of endeavor, which operates with an electrical pump that is pre-programmed with a micro-processor (¶0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of patent claim 1 to provide sufficient structure to operate the pump of claim 1 as needed by the user. 
Regarding claim 24, the patent claims teaches the breast pump according to claim 23 but is silent regarding “the receiving funnel is an exchangeable funnel to accommodate different shaped breasts.” However, Weniger teaches a breast pump, thus being in the same field of endeavor, with a “removably connected” funnel portion “in order to accommodate various different breast sizes more accurately for increased comfort for the user” (¶0032). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of patent claim 14 to incorporate the exchangeable funnel as taught by Weniger in order to accommodate various different breast sized for the increased comfort of the user, as recognized by Weniger.
Allowable Subject Matter
Claims 7, 16, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783